Citation Nr: 1639110	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  11-30 542	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an initial compensable disability rating for bilateral hearing loss. 


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Michael Wilson, Counsel





INTRODUCTION

The Veteran served on active duty from September 1967 to August 1969.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

Although the Veteran also perfected an appeal with respect to a claim of entitlement to service connection for tinnitus in his November 2011 VA Form 9; the claim was subsequently granted in a May 2016 rating decision.  As this is considered a full grant of the benefit sought, this matter is no longer in appellate status.

In an August 2016 statement, the Veteran indicated that he wished to cancel a scheduled Board hearing.  His hearing request is deemed withdrawn. See 38 C.F.R. § 20.704(e) (2015).


FINDING OF FACT

The Veteran has had no more than level II hearing impairment in each ear during the entire appellate period.


CONCLUSION OF LAW

The criteria for an initial compensable disability rating for bilateral hearing loss have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 3.383, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.85, 4.86 Diagnostic Code 6100 (2015).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See, eg., 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2015).  In this case, VA provided adequate notice in a letter sent to the Veteran in October 2009. 

VA has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA has provided adequate audiological examinations.  See Martinak v. Nicholson, 21 Vet. App. 447 (2007)

There is no indication of additional existing evidence that is necessary for a fair adjudication of the claim that is the subject of this appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.

II.  Initial Compensable Rating Bilateral Hearing Loss

Disability ratings are based on the average impairment of earning capacity resulting from a disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.

In evaluating the severity of a disability, it is essential to trace the Veteran's medical history by considering the whole recorded history; thereby ensuring that a rating may accurately reflect the elements of disability present.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2015); see Peyton v. Derwinski, 1 Vet. App. 282 (1991).

When considering initial ratings, VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim-a practice known as "staged rating."  Fenderson v. West, 12 Vet. App 119 (1999).

A claimant bears the burden of presenting and supporting a claim for benefits.  38 U.S.C.A. § 5107(a).  In its evaluation, the Board considers all information and lay and medical evidence of record.  38 U.S.C.A. § 5107(b).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board gives the benefit of the doubt to the claimant.  Id.

Evaluations of defective hearing are based on organic impairment of hearing acuity, as measured by the results of controlled speech discrimination testing, together with the average hearing threshold level, as measured by puretone audiometry tests, in the frequencies 1,000, 2,000, 3,000 and 4,000 Hertz.  See 38 C.F.R. § 4.85, DC 6100.  

To evaluate the degree of disability from defective hearing, the rating schedule requires assignment of a Roman numeral designation, ranging from I to XI.  Id.  Pursuant to VA's rating schedule, the assignment of a disability rating for hearing impairment is derived by a purely mechanical application of the rating schedule to the numeric designations derived from the results of audiometric evaluations.  Martinak v. Nicholson, 21 Vet. App. 447 (2007); Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  

VA arrives at the proper designation of hearing loss in each ear by mechanical application of 38 C.F.R. § 4.85, Tables VI and VII, to arrive at a rating based upon the respective Roman numeral designations for each ear.  Exceptional hearing loss exists if there is 30 decibels or less of loss at 1,000 Hertz, and 70 decibels or more at 2,000 Hertz.; or 55 decibels or more at all relevant frequencies.  38 C.F.R. § 4.86.  There is no evidence of an exceptional pattern of hearing loss in this appeal.

The Veteran's hearing acuity was evaluated during an April 2010 VA audiological examination.  The results of audiometric testing were as follows, in decibels: 



HERTZ



1000
2000
3000
4000
RIGHT
15
20
35
40
LEFT
20
20
40
40

The average pure tone threshold for these four frequencies in the right ear was 27.5 decibels and the average pure tone threshold for the four frequencies in the left ear was 30 decibels.  Maryland CNC speech recognition testing revealed a score of 98 percent for both ears.

The Veteran's hearing acuity was evaluated again during an April 2016 VA contract examination.  Audiometric testing results were as follows, in decibels: 



HERTZ



1000
2000
3000
4000
RIGHT
20
25
40
35
LEFT
25
25
50
50

The average pure tone threshold in the right ear was 30 decibels and the average pure tone threshold in his left ear was 37.5 decibels.  Maryland CNC speech recognition testing revealed a score of 90 percent for the right ear, and a score of 89 percent for the left ear.  

Based on the results of audiometric testing conducted during the April 2010 and April 2016 VA examinations, the Veteran's hearing acuity warrants the assignment of no more than level II hearing loss for both ears, upon application of Table VI.  These assignments correspond to a noncompensable disability rating for the entire appellate period when applied to Table VII.  See 38 C.F.R. § 4.85.

The evidence does not support a finding that the Veteran is entitled to a compensable disability rating for service-connected bilateral hearing loss, as the only available evidence during the appeal period shows noncompensable hearing loss as noted above.  See 38 C.F.R. § 4.85, Table VI.  

The Veteran has not raised specific contentions with respect to the functional effects of his hearing loss on his occupation or on his usual daily activities.  Additionally, both the April 2010 and April 2016 VA examiners noted that the Veteran's hearing loss did not have significant effects on his occupation, and did not have any effects on his usual daily activities or his ordinary conditions of daily life.  Regardless, as just noted, the schedular rating is based on the mechanical application of the rating criteria to the test results.  See Martinak, supra.  .

The Board has considered the question of entitlement to an extraschedular evaluation under 38 C.F.R. § 3.321(b)(1).  The threshold factor for extraschedular consideration is that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  The evidence in this case does not show that the symptoms associated with the Veteran's bilateral hearing loss present an exceptional disability picture.  Comparison between his symptoms (hearing loss) and the criteria found in the rating schedule (reduced hearing acuity) shows that the rating criteria reasonably describe his disability level and symptomatology and in fact provide for higher ratings for more severe levels of hearing loss, which are not shown in this case.  Thus, the Board finds the Veteran's level of hearing impairment is expressly contemplated by the schedular rating criteria.  

In Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014), the Federal Circuit held that "[t]he plain language of § 3.321(b)(1) provides for referral for extra-schedular consideration based on the collective impact of multiple disabilities."  Here, however, the issue has not been argued by the Veteran or reasonably raised by the evidence of record.  The Veteran has not asserted, and the evidence of record does not suggest, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  Yancy v. McDonald, 27 Vet. App. 484, 495 (Fed. Cir. 2016) ("the Board is required to address whether referral for extraschedular consideration is warranted for a veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities").  The Board will therefore not address the issue further.

A claim for total rating based on individual unemployability (TDIU) due to service-connected disability is a potential part of an initial rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  In the instant case, the Veteran has not asserted that his hearing disability has prevented him from employment.  There is, in fact, no evidence of record to indicate that the Veteran's hearing impairment has had any effect on his ability to secure or follow substantially gainful employment.  Thus, consideration of a TDIU is not warranted.

For the foregoing reasons, the Board concludes that the preponderance of the evidence is against assigning a compensable disability rating for the Veteran's bilateral hearing loss.  Hence, the appeal as to this issue must be denied.  There is no reasonable doubt to be resolved as to this issue.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.


ORDER

Entitlement to an initial compensable rating for bilateral hearing loss is denied. 



____________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


